DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the communications filed on 16 November 2021.  Claims 1-20 are pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ngo et al. (Hereinafter, Ngo, US 2014/0047527 A1) in view of Rapaport et al. (Hereinafter, Rapaport, US 2014/0250538 A1).
Per claim 1
receiving, from a client (e.g., client device 101 as shown in Fig. 1), a request for pulling a sliding verification code (e.g., blocks 601-602 as shown in Fig. 6; paragraph [0021], “FIGS. 7A-G are code snippets exemplifying respective client-side and server-side implementations of an AIDAPS puzzle as well as analysis of a user's behavior data collected in the course of the user's attempting to solve the puzzle, according to one or more embodiments of the present disclosure.”;  paragraph [0065], “At block 601, a client device 101, via a client application 410, sends a request (such as a web request if the client application 410 is a browser 411) to an operator site 102 for, e.g., accessing specific content (which a user operating the client device desires to access).”; paragraph [0066], “At block 602, operator site 102, upon receiving the web request, instead of immediately sending the requested content to the client device as the response to the content request, may first choose to, for online (network) security purpose, test whether client device 101 is operated by a human, or for revenue generating purpose, show an advertisement to the user operating the client device, by sending a first UI (such as a web page) rendered to cause a particular AIDAPS puzzle displayed and run on the client device (via, e.g., an HTML page or instructions to render such an UI).”; Examiner’s Note: Ngo teaches requesting an AIDAPS  puzzle consisting of software code running in the puzzle requiring the user pull a slider along an indicated path to a target location on the path. ); 
acquiring a sliding verification code (e.g., block 603 as shown in Fig. 6; paragraph [0068], “At block 603, the client application 410 on the client device, upon receiving the first web page, renders this placeholder, causing the client application 410 to download an AIDAPS puzzle in a form of a software widget from AIDAPS site 103 (via server 201).  AIDAPS server 201, upon receiving the download request, creates, or retrieves from DS 202, a requested AIDAPS puzzle (via, e.g., puzzle construction module 211) based on the AIDAPS puzzle identification information included in the placeholder, and sends the created or retrieved AIDAPS puzzle to the client application 410 so as to realize the downloading.  The sent AIDAPS puzzle may be created by modifying an AIDAPS puzzle retrieved from DS 202.”; paragraph [0069]), the sliding verification code comprising a slider  (e.g., thumbwheel 502 as shown Fig. 5A) and a second endpoint image (e.g., pictorial 501B as shown Fig. 5A) obtained by performing image processing on a first endpoint image(e.g., block 604 as shown in Fig. 6; paragraph [0070]), both the first endpoint image and the slider being generated from a same original image( e.g., pictorial 501A as shown Fig. 5A), an edge of the slider matching with an edge of a slider placement area in the first endpoint image, and an edge of the slider matching with an edge of a slider placement area in the second endpoint image (paragraphs [0042-0043]; Examiner’s Note
returning the sliding verification code to the client for the client to present the sliding verification code for security verification.
Rapaport discloses returning the sliding verification code to the client for the client to present the sliding verification code for security verification (e.g., Step 26 ‘SEND CAPTCHA CODE’ as shown in Fig. 1; Abstract; paragraph [0019]; paragraph [0020], “… At step 26, the Service Machine sends the CAPTCHA code to the end user ...”;  paragraph [0041], “The Service Machine, when it gets the call from the enduser's browser generates the CAPTCHA strings and CAPTCHA images and returns the code used to take device attributes from the user's browser, a code that calls and displays the CAPTCHA images with parts of it being hidden as described above, and the full CAPTCHA image ...  “ ).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the automated public Turing test of Rapaport in the security verification device of Ngo for providing computer generated tests which, in most circumstances, a computer system will fail to pass, and are easily solved by humans as suggested by Rapaport.

Per claim 2, Ngo and Rapaport disclose the method according to claim 1, wherein the performing image processing on the first endpoint image comprises changing a distribution of pixel values of the first endpoint image to obtain the second endpoint image (Ngo, Abstract, “ …The puzzle is programmed and configured to enable a user to solve the puzzle with doing one or a series of maneuvers only using an input pointing means and by moving an Actor object displayed in the puzzle along an indicated path to a target location on the path ... “; paragraph [0042], “ …Puzzle 501 is so programmed that the user can "slide" the thumbwheel 502 through maneuvering an input pointing means, such as moving a mouse, or tapping and then moving one of the user's fingers on a touchscreen.  Referring to pictorial 501B, as the user "slides" thumbwheel 502 to, for example, the other end of slider 504, the puzzle provides visual indication 505 that the user has successfully solved the puzzle ...  “; paragraph [0056]; paragraph [0060]; Examiner’s Note: Ngo teaches moving an Actor (e.g. a thumbwheel, key or stick figure), i.e., a distribution of pixel values, along and/or across a single path to obtain the second endpoint image.).  
Per claim 3, Ngo and Rapaport disclose the method according to claim 2, wherein the image processing comprises an addition of random noise (Ngo, paragraph [0063], “ …As yet another example, a skilled artisan may modify the exemplary "three-key-unlocks" AIDAPS puzzle by deliberately placing a "fake" lock between the key and the target lock at the start or in the middle of puzzle-solving so as to create more "noise" for an automatic attack ... “), 
Per claim 4, Ngo and Rapaport disclose the method according to claim 2, wherein the distribution of pixel values outside the slider placement area in the first endpoint image is changed (Ngo, e.g., Fig. 5B illustrates wherein the distribution of pixel values outside the slider placement area in the first endpoint image is changed; paragraph [0050]; Examiner’s Note: Ngo teaches changing the distribution of pixel values outside the slider placement area 514 to show that puzzle is solved.  For 
Per claim 5, Ngo and Rapaport disclose the method according to claim 1, wherein after the returning the sliding verification code, the method further comprises: 
receiving a verification information returned by the client (Ngo, e.g., Block 606 as shown in Fig. 6; paragraph [0072], “At block 606, the client device forwards the received auth token to operator site 102.  The auth token may be sent by a client application 410 (such as browser 411 running on client device 101) to operator site 102 via an AJAX request.”); and
 performing verification based on the verification information (Ngo, e.g., Block 607 as shown in Fig. 6; paragraph [0073], “Optionally, at block 607, as operator site 102 may choose to verify the auth token independently to avoid fraud at client application 410 of client device 101, the operator site sends a verification request (with respect to the auth token) to AIDAPS site 103, which responds with an answer as to whether or not the auth token is legitimate and not expired.  Of course, if operator site 102 chooses not to verify the auth token independently, this block can be skipped. “).  
Per claim 12, Ngo discloses a security verification method performed by a client(Abstract), the method comprising: 
sending a request for pulling a sliding verification code to a server (paragraph [0065], “At block 601, a client device 101, via a client application 410, sends a request (such as a web request if the client application 410 is a browser 411) to an operator site 102 for, e.g., accessing specific content (which a user operating the client device desires to access). “); 
the sliding verification code comprising a slider  (e.g., thumbwheel 502 as shown Fig. 5A) and a second endpoint image (e.g., pictorial 501B as shown Fig. 5A) obtained by performing image processing on a first endpoint image(e.g., block 604 as shown in Fig. 6; paragraph [0070]), both the first endpoint image and the slider being generated from a same original image( e.g., pictorial 501A as shown Fig. 5A), an edge of the slider matching with an edge of a slider placement area in the first endpoint image, and an edge of the slider matching with an edge of a slider placement area in the second endpoint image (paragraphs [0042-0043]; Examiner’s Note: As shown in Fig. 5A, the user moves a slider displayed in pictorial 501 along an indicated path to a slider placement area on a path so that the edge of the slider matches with the edge of the slider placement area in the first endpoint image; Figs. 5B-5F disclose similar puzzles that require a user to move an slider or actor object to target locations along a specified path in an image.);and 
presenting the sliding verification code (e.g., block 603 as shown in Fig. 6; paragraph [0068], “At block 603, the client application 410 on the client device, upon receiving the first web page, renders this placeholder, causing the client application 410 to download an AIDAPS puzzle in a form of a software widget from AIDAPS site 103 (via server 201).  AIDAPS server 201, upon receiving the download request, creates, or retrieves from DS 202, a requested AIDAPS puzzle (via, e.g., puzzle construction module 211) based on the AIDAPS puzzle identification information included in the placeholder, and sends the created or retrieved AIDAPS puzzle to the client application 410 so as to realize the downloading.  The sent AIDAPS puzzle may be created by modifying an AIDAPS puzzle retrieved from DS 202.”; paragraph [0069]).  
Ngo does not expressly disclose receiving the sliding verification code from the server.
Rapaport discloses receiving the sliding verification code from the server (e.g., Step 26 ‘SEND CAPTCHA CODE’ as shown in Fig. 1; Abstract; paragraph [0019]; paragraph [0020], “… At step 26, the Service Machine sends the CAPTCHA code to the end user ...”;  paragraph [0041], “The Service Machine, when it gets the call from the enduser's browser generates the CAPTCHA strings and CAPTCHA images and returns the code used to take device attributes from the user's browser, a code that calls and displays the CAPTCHA images with parts of it being hidden as described above, and the full CAPTCHA image ...  “ ; Examiner’s Note: Rapaport ).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the automated public Turing test of Rapaport in the security verification device of Ngo for providing computer generated tests which, in most circumstances, a computer system will fail to pass, and are easily solved by humans as suggested by Rapaport.
Per claim 13, Ngo and Rapaport disclose the method according to claim 12, wherein the image processing comprises an addition of random noise (Ngo, paragraph [0063], “ …As yet another example, a skilled artisan may modify the exemplary "three-key-unlocks" AIDAPS puzzle by deliberately placing a "fake" lock between the key and the target lock at the start or in the middle of puzzle-solving so as to create more "noise" for an automatic attack ... “), 
Per claim 14, Ngo and Rapaport disclose the method according to claim 12, wherein the presenting the sliding verification code comprises presenting the second endpoint image (e.g., 502 as shown Fig. 5A) and the slider(e.g., 504 as shown Fig. 5A) to a user through the client (paragraphs [0069-0070]; Ngo teaches code enabling a user to solve the puzzle with doing one or a series of maneuvers only using an input pointing means and by moving a slider displayed in the puzzle along an indicated path to a second endpoint on the path).  
Per claim 15, Ngo and Rapaport disclose the method according to claim 14, wherein the first endpoint image and the original image are [[is]] not presented to the user (e.g., block 501B of Fig. 5A illustrates wherein the first endpoint image is not presented to the user since the slider 502 is moved to the second endpoint.).  
Per claim 16, Ngo and Rapaport disclose the method according to claim 14, wherein the client is a browser (Ngo, paragraph [0037], “Web server module 311 may be programmed and configured to receive web requests from a client application (such as a web browser) of a client device 101 and delivers a corresponding web response to a client application .. “; paragraph [0040], “… In one embodiment, client applications may include a web browser 411, which renders HTML pages received from an operator site 102 ….   “).  
Per claim 17
acquiring verification information (Ngo, e.g., Block 606 as shown in Fig. 6; paragraph [0072], “At block 606, the client device forwards the received auth token to operator site 102.  The auth token may be sent by a client application 410 (such as browser 411 running on client device 101) to operator site 102 via an AJAX request.”; Ngo teaches acquiring authorization token information.); and 
returning the verification information for a verifier to perform verification based on the verification information (Ngo, e.g., Block 607 as shown in Fig. 6; paragraph [0073] “Optionally, at block 607, as operator site 102 may choose to verify the auth token independently to avoid fraud at client application 410 of client device 101, the operator site sends a verification request (with respect to the auth token) to AIDAPS site 103, which responds with an answer as to whether or not the auth token is legitimate and not expired.  Of course, if operator site 102 chooses not to verify the auth token independently, this block can be skipped.”).  
Per claim 18, Ngo and Rapaport disclose the method according to claim 12, wherein the verification information comprises an endpoint location at which the slider is placed by an user and a sliding trajectory generated by the user dragging the slider (paragraph [0009], “ … The AIDAPS puzzle is so created that the puzzle, for the most part, only needs a user to do a series of maneuvering of or on an input pointing means (such as a mouse or a touchscreen) so as to tap, move, "slide", or "drag" a graphical "Actor" object from a starting location to either a target location or a series of target locations in accordance with one or more graphically designated easy-to-understand paths and/or rule(s) provided therein ... 
Per claim 19, Ngo and Rapaport disclose the method according to claim 12, wherein the sliding verification code further comprises the original image, wherein the presenting the sliding verification code comprises:
presenting the original image (e.g., Block 501A as shown in Fig. 5A illustrates presenting the original image.) and 
after presenting the original image, presenting the slider and the second endpoint image (e.g., Block 501B as shown in Fig. 5A illustrates after presenting the original image, presenting the slider and the second endpoint image.).  
Per claim 20, Ngo discloses a security verification device (e.g., client device 101 as shown in Fig. 4; paragraph [0029]), at least comprising: 
a memory operable to store program code (e.g., system memory 405 as shown in Fig. 4; paragraph [0038]); and a 
processor operable to read the program code and perform a plurality of operations (e.g., processor 402 as shown in Fig. 4; paragraph [0039]) including: 
receiving, from a client (e.g., client device 101 as shown in Fig. 1), a request for pulling a sliding verification code (e.g., blocks 601-602 as shown in Fig. 6; paragraph [0021], “FIGS. 7A-G are code snippets exemplifying respective client-side and server-side implementations of an AIDAPS puzzle as well as analysis of a user's behavior data collected in the course of the user's attempting to solve the puzzle, according to one or more embodiments of the present disclosure.”;  paragraph [0065], “At block 601, a client device 101, via a client application 410, sends a request (such as a web request if the client application 410 is a browser 411) to an operator site 102 for, e.g., accessing specific content (which a user operating the client device desires to access).”; paragraph [0066], “At block 602, operator site 102, upon receiving the web request, instead of immediately sending the requested content to the client device as the response to the content request, may first choose to, for online (network) security purpose, test whether client device 101 is operated by a human, or for revenue generating purpose, show an advertisement to the user operating the client device, by sending a first UI (such as a web page) rendered to cause a particular AIDAPS puzzle displayed and run on the client device (via, e.g., an HTML page or instructions to render such an UI).”; Examiner’s Note: Ngo teaches requesting an AIDAPS  puzzle consisting of software code running in the puzzle requiring the user pull a slider along an indicated path to a target location on the path. ); 
acquiring a sliding verification code (e.g., block 603 as shown in Fig. 6; paragraph [0068], “At block 603, the client application 410 on the client device, upon receiving the first web page, renders this placeholder, causing the client application 410 to download an AIDAPS puzzle in a form of a software widget from AIDAPS site 103 (via server 201).  AIDAPS server 201, upon receiving the download request, creates, or retrieves from DS 202, a requested AIDAPS puzzle (via, e.g., puzzle construction module 211) based on the AIDAPS puzzle identification information included in the placeholder, and sends the created or retrieved AIDAPS puzzle to the client application 410 so as to realize the downloading.  The sent AIDAPS puzzle may be created by modifying an AIDAPS puzzle retrieved from DS 202.”; paragraph [0069]), the sliding verification code Examiner’s Note: As shown in Fig. 5A, the user moves a slider displayed in pictorial 501 along an indicated path to a slider placement area on a path so that the edge of the slider matches with the edge of the slider placement area in the first endpoint image; Figs. 5B-5F disclose similar puzzles that require a user to move an slider or actor object to target locations along a specified path in an image.); but does not expressly disclose
returning the sliding verification code to the client for the client to present the sliding verification code for security verification.
Rapaport discloses returning the sliding verification code to the client for the client to present the sliding verification code for security verification (e.g., Step 26 ‘SEND CAPTCHA CODE’ as shown in Fig. 1; Abstract; paragraph [0019]; paragraph [0020], “… At step 26, the Service Machine sends the CAPTCHA code to the end user ...”;  paragraph [0041], “The Service Machine, when it gets the call from the enduser's browser generates the CAPTCHA strings and CAPTCHA images and returns the code used to take device attributes from the user's browser, a code that calls and displays the CAPTCHA images with parts of it being hidden as described above, and the full CAPTCHA image ...  “).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the automated public Turing test of Rapaport in the security verification device of Ngo for providing computer generated tests which, in most circumstances, a computer system will fail to pass, and are easily solved by humans as suggested by Rapaport.
Claims 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ngo et al. (Hereinafter, Ngo, US 2014/0047527 A1) in view of Rapaport et al. (Hereinafter, Rapaport, US 2014/0250538 A1), and further in view of Ahuja et al. (Hereinafter, Ahuja, US 9,230,355 B1).
Per claim 6, Ngo and Rapaport disclose the method according to claim 1, wherein the acquiring the sliding verification code comprises: 
acquiring an original image used for generating the sliding verification code (Ngo, e.g.. block 603 as shown in Fig. 6; paragraph [0068], “At block 603, the client application 410 on the client device, upon receiving the first web page, renders this placeholder, causing the client application 410 to download an AIDAPS puzzle in a form of a software widget from AIDAPS site 103 (via server 201) ...”; paragraph [0069]; Examiner’s  Note
 generating the first endpoint image and the slider using the original image (Ngo, e.g., block 604 as shown in Fig. 6; paragraph [0070]); but does not expressly disclose:
 performing a filter processing on the first endpoint image to obtain the second endpoint image.  
Ahuja discloses performing a filter processing on the first endpoint image to obtain the second endpoint image (e.g., Block 610 as shown in Fig. 6A; column 17, lines 63-67 and column 18, lines 1-3).  
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the interactive filters of Ahuja in the security verification device of Ngo and Rapaport for providing fresher and more interesting filters for as suggested by Ahuja.
Per claim 7, Ngo, Rapaport, and Ahuja disclose the method according to claim 6, wherein the filter processing is used to perform a style transfer on the first endpoint image (Ahuja, e.g., Block 612 as shown in Fig. 6A; column 18, lines 4-12, “The device displays (612) a first representation of the image in accordance with the interactive filter data. The device displays the image with the interactive filter applied. The representation of the image with the interactive filter applied includes, for example, modifications to the image by the filter, such as obscuring the image (e.g., the censoring filter, FIG. 5E: the dark room filter, FIG. 5R), distortions of the image (e.g., drops filter, FIG.5M; sphere filter, FIG. 5O), or other modifications (e.g., puzzle filter, FIG. 5T). “).  
Per claim 9, Ngo, Rapaport, and Ahuja disclose the method according to claim 6, wherein the filter processing comprises:  device selects (608) an interactive filter.  When the image is opened in editing interface (e.g., as in FIGS. 5D-5U), the device selects an interactive filter in response to the user of the device selecting an icon 5036 corresponding to an interactive filter.  “); Ahuja teaches using icon 5036 to select a filter to apply to an image.).  
Per claim 10, Ngo, Rapaport, and Ahuja disclose the method according to claim 6, wherein the performing the filter processing on the first endpoint image comprises: performing filter processing on a partial or entire area of the first endpoint image (Ahuja, Block 620 as shown in Fig. 6B; column 18, lines 39-43, “In some implementations, the one or more visual modifications comprise a visual overlay over the image, and the at least partial reversal of the visual modifications comprises one or more openings in the visual overlay revealing at least a portion of the image (620)… “ ).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ngo et al. (Hereinafter, Ngo, US 2014/0047527 A1), Rapaport et al. (Hereinafter, Rapaport, US 2014/0250538 A1) in view of Ahuja et al. (Hereinafter, Ahuja, US 9,230,355 B1), and further in view of Lee et al. (Hereinafter, Lee, US 2017/0256038 A1).
Per claim 8, Ngo, Rapaport, and Ahuja disclose the method according to claim 7, wherein the second endpoint image is obtained by 25performing the filter processing on the first endpoint image using a filter model (Ahuja, block 616 as shown in Fig. 6B; column 18, lines 21-29, “In accordance with the user input and the interactive filter data, the device display (616) a second representation of the image. The second representation of the image includes the image with the interactive filter at least partially reversed.  Thus, for example, in FIGS. 5F-5G, the first representation includes the image 5042 obscured by the closed Zipper 5044, and the second representation includes the Zipper 5044 partially open, creating an opening 5046 where the image and the image 5042 is visible through the opening. “); but does not expressly disclose that the filter model is obtained through a training based on given reference images.  
Lee discloses the filter model is obtained through a training based on given reference images (Abstract; paragraph [0002], “The following description relates to an image generating method and apparatus and an image analyzing method, and more particularly, to a method and an apparatus for generating a training image to be used for training a neural network and to a method of analyzing an input image using the neural network trained based on the generated training image. “; paragraph [0005]).  Lee teaches generating a training image from the reference image by adding noise.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the image generating method and apparatus of Lee in the security verification device of Ngo, Rapaport, and Ahuja to increase the amount of training for an image as suggested by Lee (paragraph [0017]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ngo et al. (Hereinafter, Ngo, US 2014/0047527 A1) in view of Rapaport et al. (Hereinafter, Rapaport, US 2014/0250538 A1), and further in view of Zacharias et al. (Hereinafter, Zacharias, US 2015/0205500 A1).
Per claim 11, Ngo and Rapaport disclose the method according to claim 1, wherein the sliding verification code further comprises the original image (e.g., Fig. 7A 
returning the original image; and 
after returning the original image, returning the slider and the second endpoint image.  
Zacharias discloses wherein the returning the sliding verification code comprises: 
returning the original image (paragraph [0057], “… The source image server tier 265 obtains the original source image from the source image storage system 120 via a communication network 275 and returns the original source image to the image processing server tier 250 ...   “); and 
after returning the original image, returning the slider and the second endpoint image (paragraph [0064], “After the original image is processed based on the recipe and the context of the request, the processed image is returned to the client system 115 which further serves the processed image to the end user device 105a.”; Examiner’s Note: The Examiner is interpreting the slider and the second endpoint image to be a processed images.). 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the just-in-time image processing of Zacharias in the security verification device of Ngo and Rapaport for utilizing computing .
Response to Arguments
l. Interview Summary
The Examiner acknowledges applicant’s remarks regarding the telephonic Interview held on October 25, 2021.
Applicant’s arguments, see Remarks, filed 16 November 2021, with respect to the rejection(s) of claim(s) 1, 12 and 20 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rapaport et al. (Hereinafter, Rapaport, US 2014/0250538 A1).
lll. Rejection under 35 U.S.C. §§ 102 and 103
Regarding claim 1, Applicant argues that Ngo at least fails to disclose, teach, or suggest returning the sliding verification code to the client for the client to present the sliding verification code for security verification.
The Examiner disagrees since Ngo was not relied upon to disclose returning the sliding verification code to the client for the client to present the sliding verification code for security verification.  Additionally, Ahuja, Lee, and Zacharias were also not relied upon to disclose limitation.   Rapaport discloses returning the sliding verification code to the client for the client to present the sliding verification code for security verification (e.g., Step 26 ‘SEND CAPTCHA CODE’ as shown in Fig. 1; Abstract; paragraph [0019]; paragraph [0020], “… At step 26, the Service Machine sends the CAPTCHA code to the end user ...”;  paragraph [0041], “The Service Machine, when it gets the call from the enduser's browser generates the CAPTCHA strings and CAPTCHA images and returns the code used to take device attributes from the user's browser, a code that calls and displays the CAPTCHA images with parts of it being hidden as described above, and the full CAPTCHA image ...  “ ).  Therefore, claim 1 is not patentable.
Independent claims 12 and 20 are amended to recite similar features as the
amended claim 1. For similar reasons as the amended claim 1, amended independent
claims 12 and 20, any claim that depends from claims 12 and 20, are not patentable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079. The examiner can normally be reached Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173